DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	A second non-final office action has been sent to change the grounds of rejection against previous claim 3 (now claim 1) as set forth below. The reliance for the teaching of the non-electrolytic capacitor has been changed from Figure 2 of Hall to Figure 3 of van Ruymbeke or Figure 23 of Prudente.
Response to Arguments
 	Applicant’s arguments, filed 6/21/22, with respect to the obviousness type rejections under Gucyski (US 6,366,474) in view of Hall (US 2018/0301988) and further in view of van Ruymbeke (US 2014/0265594) have been fully considered but they are not persuasive. Applicant argues the van Ruymbeke reference would not be combined with the Gucyski reference without the use of impermissible hindsight. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 	Applicant next argues the cited energy storage capacitor of Hall is a polarized electrolytic capacitor. Examiner has not changed the item matching to reflect the non-electrolytic capacitor 50 of van Ruymbeke is the claimed non-electrolytic capacitor (for the rejections under van Ruymbeke) or the capacitor Co of Prudente is the claimed non-electrolytic capacitor (for the rejections under Prudente). The rejections are detailed below.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988) and further in view of van Ruymbeke (US 2014/0265594).
 	With respect to claim 1, Gucyski discloses a power supply circuit comprising: a push-pull portion comprising a transformer (Fig. 21 210) having a centre-tapped primary winding and a secondary winding, wherein a first terminal of the primary winding is connected to ground via a first switch (Fig. 21 213), wherein a second terminal of the primary winding is connected to ground via a second switch (Fig. 21 211), and wherein the push-pull portion is arranged to generate an output voltage across the secondary winding; an inductor (Fig. 21 215) having a first terminal thereof connected to an input voltage (Fig. 21 voltage from cathode of 512), wherein a second terminal of the inductor is connected to a centre tap on the primary winding of the transformer such that a boost voltage is applied to said centre tap. Gucyski discloses selectively pumping capacitor 516 through diodes 212,214 and 514 to energy storage capacitor 516, and remains silent as to making the selection when the input voltage is below a threshold value.
 	Hall teaches a hold up circuit (Fig. 2 28-30) with said energy storage portion (Fig. 2 non-electrolytic capacitor and 26C) being arranged to supply a hold-up voltage when the input voltage is below a threshold value (Fig. 2 ref). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value, in order to supply the hold-up power when the main power source is unavailable.  	While Gucyski discloses selectively pumping capacitor 516 through diodes 212,214 and 514 to energy storage capacitor 516, Gucyski does not use the terminology charge pump. 
 	Van Ruymbeke teaches a hold up circuit for a converter having a charge pump (Fig. 3B 46-49,51,55-57) comprising a capacitor (Fig. 3B 46,51,55,58) and arranged to generate a charging voltage (Fig. 3B voltage 50) that is greater (Fig. 3B charge pump output voltage is greater than the input voltage) than the boost voltage, said charge pump having a first input terminal (Fig. 3B 39), a second input terminal (Fig. 3B ground), and an output terminal (Fig. 3B output to 50), wherein the first input terminal (Fig. 3B 39) is connected to the first terminal of the primary winding (Fig. 3B 36), and wherein the second input terminal is connected to the second terminal of the primary winding (Fig. 3B ground), said charge pump being arranged to generate the charging voltage at its output terminal; and an energy storage portion (Fig. 3B 50) connected to the output terminal of the charge pump, said energy storage portion being arranged to supply (Fig. 3B 53 closed) a hold-up voltage to the inductor when the input voltage is unavailable, wherein the energy storage portion comprises a non-electrolytic capacitor (Fig. 3B 50). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a charge pump comprising a capacitor and arranged to generate a charging voltage that is greater than the boost voltage, said charge pump having a first input terminal, a second input terminal, and an output terminal, wherein the first input terminal is connected to the first terminal of the primary winding, and wherein the second input terminal is connected to the second terminal of the primary winding, said charge pump being arranged to generate the charging voltage at its output terminal; and an energy storage portion connected to the output terminal of the charge pump, said energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value, wherein the energy storage portion comprises a non-electrolytic capacitor. The reason for doing so was to increase the energy storage capability by increasing the hold-up voltage as taught by van Ruymbeke (paragraph 24). 	 	With respect to claim 4, Gucyski in view of Hall and van Ruymbeke make obvious the power supply circuit as claimed in claim 1, wherein a first terminal of the capacitor is connected to the output terminal of the charge pump and a second terminal of the capacitor is connected to ground (Fig. 21 516 to ground). 

 	With respect to claim 8, Gucyski in view of Hall and van Ruymbeke make obvious the power supply circuit as claimed in claim 1, wherein the secondary winding is connected to an output portion comprising first and second output terminals (Fig. 21 terminal connected to ends of 219), wherein a first terminal of the secondary winding is connected to the first output terminal via a first forward bias output diode (Fig. 21 218), a second terminal of the secondary winding is connected to the first output terminal via a second forward bias output diode (Fig. 2 217), and wherein the second output terminal is connected to a centre tap of the secondary winding.  	With respect to claim 9, Gucyski in view of Hall and van Ruymbeke make obvious the power supply circuit as claimed in claim 8, wherein a decoupling capacitor (Fig. 2 21 219) is connected between the first and second output terminals. 
 	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988), van Ruymbeke (US 2014/0265594) and further in view of Takegami (US 2013/0027984). 	With respect to claim 5, Gucyski in view of Hall and van Ruymbeke make obvious the power supply circuit as claimed in claim 1, further comprising a controller arranged to monitor the input voltage, to apply a first pulse width modulated (PWM) signal to the first switch, and to apply a second PWM signal to the second switch (column 3, line 57). Gucyski remains silent as to whether the first and second PWM signals partially overlap.
 	Takegami discloses a power supply circuit wherein said first and second PWM signals (Fig. 3 S1,S2) partially overlap (Fig. 3 T1). It would have been obvious to one of ordinary skill in the art to implement wherein said first and second PWM signals partially overlap, in order to increase the inductor current and power transfer (Takegami paragraph 29). 
 	With respect to claim 6, Gucyski in view of Hall, van Ruymbeke and Takegami make obvious the power supply circuit as claimed in claim 5 as set forth above. While Gucyski remains silent as to the details of the PWM generation, Hall teaches wherein the controller comprises a PWM generator (Fig. 2 PWM) arranged to produce the PWM signal. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the controller comprises a PWM generator arranged to produce the first and second PWM signals, in order to accurately control the output voltage to the load.  	With respect to claim 7, Gucyski in view of Hall, van Ruymbeke and Takegami make obvious the power supply circuit as claimed in claim 5 as set forth above. Gucyski remains silent as to the details of the PWM generation, however Hall teaches an output voltage sense unit (Fig. 2 T2) arranged to determine a magnitude of the output voltage (Fig. 2 Vout1) and to supply said determined magnitude (Fig. 2 Vfeedback) to the controller (Fig. 2 PWM), wherein the controller compares the determined magnitude to a reference value (Fig. 2 ref) and adjusts the PWM (Fig. 2 PWM) based on the difference. It would have been obvious to one of ordinary skill in the art to implement an output voltage sense unit arranged to determine a magnitude of the output voltage and to supply said determined magnitude to the controller, wherein the controller compares the determined magnitude to a reference value and adjusts at least one of the first and second PWM signals based on a difference between the determined magnitude and the reference value, in order to accurately control the output voltage. 	

 	Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988) and further in view of Prudente “Voltage Multiplier Cells Applied to Non-Isolated DC-DC Converters”.
 	With respect to claim 1, Gucyski discloses a power supply circuit comprising: a push-pull portion comprising a transformer (Fig. 21 210) having a centre-tapped primary winding and a secondary winding, wherein a first terminal of the primary winding is connected to ground via a first switch (Fig. 21 213), wherein a second terminal of the primary winding is connected to ground via a second switch (Fig. 21 211), and wherein the push-pull portion is arranged to generate an output voltage across the secondary winding; an inductor (Fig. 21 215) having a first terminal thereof connected to an input voltage (Fig. 21 voltage at cathode of 512), wherein a second terminal of the inductor is connected to a centre tap on the primary winding of the transformer such that a boost voltage is applied to said centre tap. Gucyski discloses selectively pumping capacitor 516 through diodes 212,214 and 514 to energy storage capacitor 516, and remains silent as to making the selection when the input voltage is below a threshold value.
 	Hall teaches a hold up circuit (Fig. 2 28-30) with said energy storage portion (Fig. 2 non-electrolytic capacitor and 26C) being arranged to supply a hold-up voltage when the input voltage is below a threshold value (Fig. 2 ref). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement an energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value, in order to supply the hold-up power when the main power source is unavailable.  	While Gucyski discloses selectively pumping capacitor 516 through diodes 212,214 and 514 to energy storage capacitor 516, Gucyski does not disclose a charge pump with series diodes. Prudente teaches a circuit having a charge pump (Fig. 23c CM1,CM2,DM1,DM2,Do1,Do2) comprising a capacitor (Fig. 23 CM1,CM2) and arranged to generate a charging voltage that is greater (Fig. 23 output voltage is greater than the input voltage) than the boost voltage, said charge pump having a first input terminal (Fig. 23c L1-S1), a second input terminal (Fig. 23c L2-S2), and an output terminal (Fig. 23c output to CO), wherein the first input terminal (Fig. 23c L1-S1) is connected to the first terminal of the primary winding (Fig. 23c L1), and wherein the second input terminal is connected to the second terminal of the primary winding (Fig. 23c L2), said charge pump being arranged to generate the charging voltage (Fig. 23c voltage CO) at its output terminal; and an energy storage portion (Fig. 23c CO) connected to the output terminal of the charge pump, wherein the energy storage portion comprises a non-electrolytic capacitor (Fig. 23c Co). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a charge pump comprising a capacitor and arranged to generate a charging voltage that is greater than the boost voltage, said charge pump having a first input terminal, a second input terminal, and an output terminal, wherein the first input terminal is connected to the first terminal of the primary winding, and wherein the second input terminal is connected to the second terminal of the primary winding, said charge pump being arranged to generate the charging voltage at its output terminal; and an energy storage portion connected to the output terminal of the charge pump, said energy storage portion being arranged to supply a hold-up voltage when the input voltage is below a threshold value, wherein the energy storage portion comprises a non-electrolytic capacitor. The reason for doing so was to increase the energy storage capability by multiplying the voltage.
 	With respect to claim 10, Gucyski in view of Hall, and Prudente make obvious the power supply circuit as claimed in claim 1, wherein (in combination) the charge pump comprises a charge leg comprising a capacitor (Fig. 23c CM2), a first diode (Fig. 23c DM1), and a second diode (Fig. 23c Do2), wherein: an anode of the first diode is connected to the first terminal or the second terminal of the primary winding; an anode of the second diode is connected to a cathode of the first diode and to a first terminal of the capacitor; and a second terminal (Fig. 23c terminal at anode of DM2) of the capacitor is connected to the other of the first and second terminals of the primary winding.  	With respect to claim 11, Gucyski in view of Hall, and Prudente make obvious the power supply circuit as claimed in claim 1, wherein the charge pump comprises a charge pump cell including a first charge leg and a second charge leg, wherein: the first charge leg comprises a first capacitor (Fig. 23c CM2), a first diode (Fig. 23c DM1), and a second diode (Fig. 23c Do2); and the second charge leg comprises a second capacitor (Fig. 23c CM1), a third diode (Fig. 23c DM2), and a fourth diode (Fig. 23c Do1); wherein the charge pump cell is arranged such that: an anode of the first diode is connected to the first terminal of the primary winding; an anode of the second diode is connected to a cathode of the first diode and to a first terminal of the first capacitor; a second terminal of the first capacitor is connected to the second terminal of the primary winding; an anode of the third diode is connected to the second terminal of the primary winding; an anode of the fourth diode is connected to a cathode of the third diode and to a first terminal of the second capacitor; and a second terminal of the second capacitor is connected to the first terminal of the primary winding.  	With respect to claim 12, Gucyski in view of Hall, and Prudente make obvious the power supply circuit as claimed in claim 1, wherein the charge pump comprises at least first and second charge pump cells each including a respective first charge leg and a second charge leg, the charge pump further comprising a first output diode and a second output diode, wherein each first charge leg comprises a first capacitor and a first diode, and each second charge leg comprises a second capacitor and a second diode; wherein each charge pump cell is arranged such that: a cathode of the first diode is connected to a first terminal of the first capacitor, and a cathode of the second diode is connected to a first terminal of the second capacitor; a second terminal of the first capacitor is connected to an anode of the second diode, and a second terminal of the second capacitor is connected to an anode of the first diode; wherein the charge pump is further arranged such that: in a first charge pump cell, an anode of the first diode of said first charge pump cell is connected to the first terminal of the primary winding, and an anode of the second diode of said first charge pump cell is connected to the second terminal of the primary winding; in a second charge pump cell, an anode of the first output diode is connected to the cathode of the first diode of said second charge pump cell, and an anode of the second output diode is connected to the cathode of the second diode of said second charge pump cell (as in first and second cells in Fig. 24 of Prudente for a two phase multiplier as in Fig. 23c).  	With respect to claim 13, Gucyski in view of Hall, and Prudente make obvious the power supply circuit as claimed in claim 12, wherein the charge pump comprises one or more further charge pump cells being arranged in a stack such that in each of said further charge pump cells, the anode of the first diode of the respective further charge pump cell is connected to the cathode of the respective first diode of a different charge pump cell, and the anode of the respective second diode of the further charge pump cell is connected to the cathode of the respective second diode of the different charge pump cell (see Fig. 24 for extension of Fig. 23c from 1 cell to 2 or more cells). 
 	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gucyski (US 6,366,474) in view of Hall (US 2018/0301988), van Ruymbeke (US 2014/0265594) and further in view of Vesce (US 4,593,213).
 	With respect to claims 14-19, Gucyski in view of Hall and van Ruymbekemake obvious the power supply as set forth above, and remain silent as to the input and output voltages. A 28 VDC input bus with a 3V or 5V output was well known at the time of filing of the invention.  Vesce discloses a power supply circuit, wherein the input voltage is 28 V (Fig. 1 +28VDC PRIMARY INPUT POWER) and the output voltage is 5V (Fig. 1 +5). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement  wherein the input voltage is between 25 V and 40 V and the output voltage is 3 V or 5 V, in order to convert the well known input bus to the desired output voltage standard required by the load.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839